Title: To John Adams from Benjamin Rush, 23 January 1807
From: Rush, Benjamin
To: Adams, John



My dear friend
Philadelphia Jany 23rd. 1807.

I have been waiting like Horace’s Clown till the Stream of my business should so far lessen that I could pass over it, in order to acknowledge the receipt of your interesting letter upon the Subject of the perfectibility of human nature, but as that Stream, from adventitious currents pouring into it, rather encreases, than lessens, I have seized a few moments merely to testify my gratitude for that letter, and to assure you that I subscribe to every sentiment contained in it. By renouncing the Bible, philosophers swing from their moorings upon all moral Subjects. Our Saviour in speaking of it calls it “Truth,” in the Abstract. It is the only correct map of the human heart that ever has been published. It contains a faithful representation of all its follies, Vices & Crimes. All Systems of Religion, morals, and Government not founded upon it, must perish, and how consoling the thot!—it will not only survive the wreck of those Systems, but the World itself. “The Gates of Hell shall not prevail against it.”—
Our Citizens are now gazing at the storm that has lately risen in the western states. General Eaton who lately passed this city, on his Way to Washington, has mentioned several details of Col Burr’s propositions to him not published in any of the newspapers. Among Others, he said in A large Dining Company, that he asked Burr what he intended to do After establishing the independance of the Western states—“turn Congress out of doors. replied the Colonel—and hang Tom Jefferson.” This declaration General Eaton added was extorted, by his having made Burr believe he favoured his Views, and was disposed to take a part of in his enterprises.—
All my family join in love to you & yours with Dear Sir, your grateful & Affectionate / friend
Benjn: Rush